Citation Nr: 1000659	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-21 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of heat 
stroke, to include a heart disability and hypertension.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1981 to 
November 1981.  He was also a member of the Alabama Army 
National Guard for 19 years and five months.  The exact dates 
of any periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) are not of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).   

A Board hearing was held in August 2009; the transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that, in this case, VA's duty to assist in 
the development of the claim has been not satisfied as 
additional service treatment records may exist which have not 
been obtained.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

In this regard, the Veteran contends that he sustained heat 
stroke in service, and currently suffers from residuals, 
including heart disease and hypertension.  At the Board 
hearing, the Veteran testified that he had heat stroke during 
service which resulted in him being initially hospitalized in 
June 1981 and thereafter.  The service treatment records 
contained in the claims file do not contain any references to 
the claimed hospitalizations.  However, service 
hospitalization records are at times stored separately from 
the Veteran's other service treatment records.  Efforts to 
obtain those service hospitalization records must be made 
before the issue can be resolved.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The Board finds that if the 
occurrence of heat stroke in service is verified, the Veteran 
should be afforded a VA examination to determine the  nature 
of the claimed disability and to obtain an opinion regarding 
whether the current medical disorder developed or was 
aggravated as a result of the heat stroke during ACDUTRA or 
INACDUTRA service.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should request verification of 
any dates of active duty, active duty for 
training, and inactive duty training 
which the Veteran had with the United 
States Army Reserve and/or the Alabama 
Army National Guard.

2.  The RO/AMC should request that the 
Veteran provide the approximate dates of 
the claimed hospitalizations in service, 
and the name and location of the 
hospital.  Then, contact the National 
Personnel Records Center and request the 
veteran's hospitalization records from 
the Army Hospital(s) at which he contends 
he was treated.  End efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  If 
such efforts are unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  If any treatment records are obtained 
showing treatment in service for heat 
stroke, the Veteran should be afforded a 
VA examination to determine whether he 
has any residuals of heat stroke.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
specifically comment as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any current found disability, to include 
a heart disability or hypertension, was 
caused or aggravated by heat stroke 
during the active service or specific 
periods of ACDUTRA and/or INACDUTRA.

4.  If the benefit sought on appeal 
remains denied, the Veteran and the 
Veteran's representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


